DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 14 March 2022 has been entered. Claims 1 and 5 have been amended. No claims have been cancelled. No claims have been added. Claims 1-12 are still pending in this application, with claim 1 being independent. The Drawing Objections set forth in the previous Non-Final office action mailed 19 January 2022 are withdrawn in light of Applicant’s amendments and remarks (pages 5-7 of the above-cited remarks with regard to claim 12). The Claim Objections set forth in the previous Non-Final office action mailed 19 January 2022 are withdrawn in light of Applicant’s remarks (page 8 of the above-cited remarks). The 102(a)(2) rejection of the Hacker reference (KR 20200039600 A) as set forth in the previous Non-Final office action mailed 19 January 2022 is overcome by Applicant’s amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandl (US 2018/0320852 A1).
Regarding claim 1, Mandl discloses a lamp for a vehicle (Figs. 1-3b), the lamp comprising: a light source system (the plurality of elements formed by 2); a lens system (30, 31, 40, 41) including: a plurality of incident lenses (31) onto which light emitted from the light source system is incident (as shown in Fig. 2c-2f); and a plurality of exit lenses (41) to output the light incident thereto from the plurality of incident lenses to form a predetermined beam pattern (as shown in Figs. 2a-3b); and a shield system (50, 52, 52’, 62, 62’) including a plurality of main shields (52, 52’) to block some of light beams from being directed to the plurality of exit lenses (as shown in Figs. 3a-3b), wherein each of the plurality of main shields (52, 52’) includes: a blocking surface (the entire body of 52, 52’ forms a blocking surface to block a portion of the light transmitted thereto, as shown in Figs. 2a-2f) that extends downwardly from a top edge of the each of the plurality of main shields (from a top edge of the body of 52, 52’, as shown in Figs. 2c-3b), the top edge forming a predetermined cut-off line of a beam pattern (the top edge forms at least one cut-off line of the beam pattern produced by the portion of light transmitting though the transmission hole in 52, 52’, as shown in Figs. 3a-3b), to block at least some of the light beams from being directed to the plurality of exit lenses (paragraph [0142]-[0144]); and at least one transmission hole (the transmission hole in each respective shield formed within said 
Regarding claim 2, Mandl discloses (Figs. 1-3b) the light source system comprises: a first light source (an element 2, in the center of the array shown in Figs. 2-2b) for generating light for forming a first beam pattern (as shown in Figs. 2c-3b); a second light source (a light source 2 above or below said first light source, as shown in Figs. 2-2b) for generating light for forming a second beam pattern (as shown in Figs. 2c-3b); and an optical path adjustment member (the collection of optical elements 4) for adjusting a path of the light emitted from at least one of the first light source or the second light source (as described in paragraph [0108]).
Regarding claim 3, Mandl discloses (Figs. 1-3b) the first light source and the second light source are configured to respectively generate light beams having different luminous intensities (paragraph [0186]).
Regarding claim 4, Mandl discloses (Figs. 1-3b) the first light source (said first light source 2 in the center of the array) is disposed near a central axis of the lens system (as shown in Figs. 2-2b), and the second light source (said second light source disposed above or below said first light source in Figs. 2-2b) is disposed above and/or below the first light source (as shown in Figs. 2-2b).
Regarding claim 5, Mandl discloses (Figs. 1-3b) some of light beams that reach each of the plurality of main shields (52, 52’) among entire light beams emitted from at least one of the first light source or the second light source are transmitted to the plurality of exit lenses through the at least one transmission hole (as shown in Figs. 2c-2f).
Regarding claim 6, Mandl discloses (Figs. 1-3b) the at least one transmission hole is arranged in a regular pattern in each of the plurality of main shields (as shown in Fig. 3, the at least one transmission hole is arranged in a regular pattern for each of the plurality of main shields, along the rows and columns).
Regarding claim 7, Mandl discloses (Figs. 1-3b) the at least one transmission hole allows the beam pattern to expand downwards to form an expanded region (as shown in Figs. 3a-3b, i.e. said at least one transmission hole allows the beam pattern to expand downwards to form an expanded region in the output beam emitted from the device).
Regarding claim 8, Mandl discloses (Figs. 1-3b) a position of the at least one transmission hole in one of the plurality of main shields is different from a position of the at least one transmission hole in another of the plurality of main shields (as shown in Fig. 3).
Regarding claim 9, Mandl discloses (Figs. 1-3b) a position of the at least one transmission hole formed in each of the plurality of main shields varies based on at least one of a distance or a direction of each main shield from a reference main shield (as shown in Fig. 3).
Regarding claim 10, Mandl discloses (Figs. 1-3b) the shield system further includes a plurality of auxiliary shields (60, 62, 62’) respectively disposed in front of the plurality of main shields (as shown in Figs. 2a-2f).
Regarding claim 11, Mandl discloses (Figs. 1-3b) a top of each of the plurality of auxiliary shields (e.g. a top formed by 62’ of auxiliary shield 62 shown in Fig. 2e) is disposed below a top of corresponding main shield among the plurality of main shields (a top of main shield 52, or a top of main shield 52 formed by 52’, as shown in Fig. 2e).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mandl, in view of Hacker et al. (KR 20200039600 A, herein referred to as: Hacker).
Regarding claim 12, Mandl teaches or suggests (Figs. 1-3b) the lens system further includes: a first optical member (30) having an incident surface (the surface to which light from light sources 2 is incident) and an exit surface (the surface through which light exits 30); and a second optical member (40) having an incident surface (an incident surface of 40 to which light is incident) and an exit surface (an exit surface of 40 through which light exits), wherein the incident surface of the second optical member faces the exit surface of the first optical member (as shown in Figs. 2a-2f), and the plurality of exit lenses are arranged on the exit surface of the second optical member (as shown in Figs. 2a-2f).
Mandl does not explicitly teach that the plurality of incident lenses are arranged on the incident surface of the first optical member; wherein the plurality of main shields are arranged on the incident surface of one of the first optical member or the second optical member, and the plurality of auxiliary shields are arranged on the exit surface of one of the first optical member or the second optical member.
Hacker teaches or suggests (Figs. 1a-3b) the plurality of incident lenses (3a) are arranged on the incident surface of the first optical member (as shown in Fig. 3b); wherein the plurality of main shields (4b) are arranged on the incident surface of one of the first optical member or the 
Therefore, it would have been obvious for a person of ordinary skill in the art, at the time that the claimed invention was made, to have modified the device of Mandl and incorporated the teachings of the plurality of incident lenses are arranged on the incident surface of the first optical member; wherein the plurality of main shields are arranged on the incident surface of one of the first optical member or the second optical member, and the plurality of auxiliary shields are arranged on the exit surface of one of the first optical member or the second optical member, such as taught or suggested by Hacker, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to surround or protect the shield members, or simplify assembly or alignment of components of the device (i.e. by providing the shields on the optical members, thereby reducing separate assembly or alignment thereof).

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Mandl failed to disclose, or merely suggest, “…a blocking surface that extends downwardly from a top edge of the each of the plurality of main shields, the top edge forming a predetermined cut-off line of a beam pattern, to block at least some of the light beams from being directed to the plurality of exit lenses; and at least one transmission hole formed below the top edge of the each of the plurality of main shields and within the blocking surface to allow transmission of some other of the light beams…,” since “…the screen edge 52' is "imaged in the corresponding partial light pattern as light-dark boundaries arranged at the top, which delimit the partial light image upwardly." Mandl at Paragraph [0144]. As such, the screen edge 52' is understood to correspond to the top edge of the claimed invention, which forms the cut- off line of a beam pattern. Flowing therefrom, a blocking surface of Mandl should be understood as the area below the screen edge 52'…,” page 9 of the above-cited remarks, the Examiner respectfully disagrees. The Applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Mandl with the instant specification and drawings, that Applicant’s invention is different from the Prior Art made of record, that is not the test for patentability. Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, the beam pattern formed by main shield 52, 52’ comprises a plurality of cut-off lines (as shown in Figs. 3a-3b), and not merely the one that provides for the light-dark boundary at the above-cited edge of 52, 52’. Therefore, the inner portion of the very topmost edge of 52, 52’ noted in the rejection above forms at top edge that also forms at least one predetermined cut-off line of a beam pattern produced by said shield. Therefore, Mandl reasonably discloses the above-recited claim features. 
In addition, the Examiner notes that even if the claims were amended with limitations to define the top-edge in such a way as to overcome the Mandl reference, then such a feature would be considered obvious in view of Mandl and Mandl et al. (US 2020/0300435 A1, Figs. 3b-3c, element F), which depicts a transmission hole formed below what appears to be the only edge of the shield of Mandle et al. which constitutes a cut-off line for a predetermined beam pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see form PTO-892 mailed 19 January 2022 for pertinent prior art not relied upon for rejection, specifically, Mandl et al. (US 2020/0300435 A1, Figs. 3b-3c, element F),  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN J CATTANACH/Examiner, Art Unit 2875